        Case 5:20-mj-00038-JLT Document 9 Filed 10/30/20 Page 1 of 1


1

2

3

4
5

6

7
                                  UNITED STATES DISTRICT COURT
8
                                EASTERN DISTRICT OF CALIFORNIA
9

10
      UNITED STATES OF AMERICA,     )                  Case No: 5:20-MJ-00038 JLT
11                                  )
               Plaintiff,           )                  ORDER APPOINTING COUNSEL
12                                  )
          vs.                       )
13                                  )
      ARTURO OLOVERIG AGLIPAY, JR., )
14                                  )
               Defendant.           )
15                                  )
16           The defendant has attested to his financial inability to employ counsel and wishes the
17   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to
18   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court
19   ORDERS:
20           1.      Alekxia L. Torres is APPOINTED to represent the above defendant in this case
21   effective nunc pro tunc to October 23, 2020. This appointment shall remain in effect until further
22   order of this court.
23
     IT IS SO ORDERED.
24

25       Dated:     October 30, 2020                           /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
26

27

28
